Exhibit 10.1 CONTRIBUTION AGREEMENT dated as of January 4, 2008 by and among SHREE ASSOCIATES, KUNJ ASSOCIATES, SHANTI III ASSOCIATES, TRUST FBO SAJNI MEHTA BROWNE UNDER THE BHARAT AND DEVYANI MEHTA 2 JANUARY 13, 2006, TRUST FBO NEELAY MEHTA UNDER THE BHARAT AND DEVYANI MEHTA 2 13, 2006, TRUST FBO JAY H SHAH UNDER THE HASU AND HERSHA SHAH 2, 2004, TRUST FBO NEIL H SHAH UNDER THE HASU AND HERSHA SHAH 2, 2004, PLM ASSOCIATES LLC, DAVID L. DESFOR AND ASHISH R. PARIKH as Contributors, and HERSHA HOSPITALITY LIMITED PARTNERSHIP as Acquirer, IN CONNECTION WITH THE PURCHASE AND SALE OF MEMBERSHIP INTERESTS IN 44 DUANE STREET, LLC, SOLE GENERAL PARTNER OF 5444 ASSOCIATES AND PARTNERSHIP INTERESTS IN 5444 ASSOCIATES, OWNER OF THE DUANE STREET HOTEL LOCATED AT 130 DUANE STREET, NEW YORK, NY THIS CONTRIBUTION AGREEMENT, dated as of January 4, 2008 (the “Agreement”), by Shree Associates, a Pennsylvania limited partnership (the “Shree Contributor”), Kunj Associates, a Pennsylvania limited partnership (the “Kunj Contributor”), Shanti III Associates, a Pennsylvania limited partnership (the “Shanti III Contributor”), Trust FBO Sajni Mehta Browne under The Bharat and Devyani Mehta 2005 Trust dated January 13, 2005 (the “Trust FBO Sajni Mehta Browne Contributor”), Trust FBO Neelay Mehta under The Bharat and Devyani Mehta 2005 Trust dated January 13, 2005 (the “Trust FBO Neelay Mehta Contributor”), Trust FBO Jay H. Shah under the Hasu and Hersha Shah 2004 Trust dated August 18, 2004 (the “Trust FBO Jay H. Shah Contributor”), Trust FBO Neil H. Shah under the Hasu and Hersha Shah 2004 Trust dated August 18, 2004 (the “Trust FBO Neil H. Shah Contributor”), PLM Associates LLC, a Pennsylvania limited liability company (the “PLM Contributor”), David L. Desfor, an individual (the “Desfor Contributor”) and Ashish R. Parikh, an individual (the “Parikh Contributor”, collectively, the “Contributors”), 5444 Associates, a Pennsylvania limited partnership (the “LP”), 44 Duane Street, LLC, a Delaware limited liability company (the “LLC”) and Hersha Hospitality Limited Partnership, a Virginia limited partnership (the “Acquirer”) provides: ARTICLE
